Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/3/2022 has been entered.
 
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-3,5,10,11,12,19 are rejected under 35 U.S.C. 103 as being unpatentable over Boyle (US 20030223735) and in view of Oguz (US 6937770) and further in view of Hoang (US 20140181363) and IDE (US 20180276073)

Claim 1. Boyle discloses A data storage device (e.g., A/V receiver, 0020 Fig. 1; receiving and storing program data, 0012), comprising:
non-volatile memory (NVM) (e.g.,  storage device 8 (HDD) , 0019, 0020 Fig. 1) and
a data storage controller including a processor configured to (control device 16, 0020 Fig. 1):
	for reading variable bit rate (VBR) data from the NVM (e.g., if the user selected a "live" program the control signal, 0028 Fig. 1);

process the read commands to transfer the VBR data from the NVM to the host as a VBR data stream (e.g., the storage device 8 plays back the transport stream into the decoder 10, 0023; the controller 20 controls a variable rate with which the program data is read from the storage device 8 and therefore controls the rate at which the decoder 10 receives the program data, 0034, Fig. 2);

identify clock synchronization values within the VBR data stream (e.g., the PCR value of the data packet is compared with the local PCR value, which is driven by a STC with nominally the same frequency (i.e., 27 MHz).  The difference in these  PCR values (the PCR phase error) thereby allows the MPEG decoder to properly synchronized its STC to the STC of the MPEG encoder for a selected series of data packets, thereby duplicating the same frame rate used at the MPEG encoder with the frame rate generated at the MPEG decoder, 0009); 

a host data access rate for additional VBR data, the determination based, in part, on the clock synchronization values (e.g.,  control device 16 is coupled to the storage device 8 and to the decoder 10 and is configured to control a variable rate with which the decoder 10 receives the program data from the storage device 8, 0022, 0034;  Fig. 1, adjusts the variable rate, 0023; The decoder 10 processes the program data at a rate determined by a local clock, 0031; timing information is particularly critical for the decoder in order to properly play back the program, 0010; transport stream includes program data that is encoded and that represents at least one program to be presented to a user.. deferred presentation, 0037; adjusts the variable rate with which the transport stream is read from the storage device 8, 0041).

Boyle does not disclose, but Oguz discloses
	obtain read commands from a host (e.g., Client requests for real-time video are placed in client play lists 31 in order to schedule in advance video file server resources for the real-time streaming of the MPEG coded video, col 7:50-60);
	not yet requested by the host (e.g., accesses a client play list in advance of the time to begin streaming MPEG coded video from a clip, and sends a video prefetch command to a storage controller 35 in the data storage system 26, col 7:50-67)

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the receiving and storing program data with VBR adjusting with PCR values as disclosed by Boyle, with Oguz, providing the benefit of to schedule in advance video file server resources for the real-time streaming of the MPEG coded video (see Oguz, col 7:50-54) for processing and storage of compressed visual data for bit rate reduction (see col 1:8-10), to provide an improved bit rate control for producing reduced-quality MPEG coded video from original quality MPEG coded video (col 3:59-67).

Boyle and Oguz does not disclose, but Hoang discloses
	predict; prediction  (e.g.,   failure prediction , 0035, 0038; Many of these operations are commanded by the host processor 116, 0030; The timer 128 provides timing information 280 that may be used in creating the real usage model 290, 0038; The equation may be constructed using a curve-fitting technique using the data collected over time, 0045; computes the operation rate and/or the operation frequency using the timing information, 0054).
	control an NVM background operation based on the predicted host data access rate (e.g., The power management module 950 may perform control functions on the NAND flash array 960 to adapt the behavior of the subsystem to enhance the useful life of the NAND flash array 960 based on the analysis carried out by the environmental processor 920., 0067; the learning and update module 1020 may detect a significant deviation from the normal power profile and this information may be useful to control the power management module 950 to generate appropriate commands to the NAND flash array 960, 0071; The SSD operations may include at least one of garbage collection, … 0039;  new behavior model. These operations may include the frequency of wear leveling or garbage collection, 0093).
	read and; detect a read failure within the VBR data (e.g.,  read error rate, 0066;  statistics (e.g., average number of writes/read/erasures/over a timing unit) of the SSD operations may be collected. … usage model, 0040)

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the receiving and storing program data with VBR adjusting with PCR values as disclosed by Boyle, with Oguz, with Hoang, providing the benefit of to lengthen or maximize the lifespan of the SSD … created from usage profile (see Hoang, 0038, 0060) The real usage model allows the system to learn about the actual environment and actual usage of the SSD. The set of optimal SSD operations therefore reflect more accurate optimization (0061).

Boyle and Oguz and Hoang does not disclose, but IDE discloses
	a complexity level of an error correction code (ECC) processing flow applied in response to the detected read failure within the VBR data (e.g.,  sequencer 21 may cause the memory chip 30 subject to the diagnosis read to use the specified value included in the setting information as a read voltage in the read operation… a method of variable code rate is adopted as the encoding method of the ECC encoder 13, code rate information may be included in the setting information. The ECC decoder 22 may perform the decoding using the code rate information included in the setting information., 0093-0094;  execute the diagnosis read for all the data stored in the storage area , 0095).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the receiving and storing program data with VBR adjusting with PCR values as disclosed by Boyle, with Oguz, with Hoang, with Ide providing the benefit of  performs various maintenance operations on the semiconductor memory in order to prevent, for example, a data loss (see IDE, 0003).

Claim 2. Boyle disclose wherein the clock synchronization values are program clock references (PCRs) and wherein the processor is further configured to parse the VBR data stream to identify the PCRs (e.g., To provide the synchronization data needed to decode the series of data packets, the data packets are encoded with program clock reference (PCR) information, 0008), At the decoder, the PCR value of the data packet is compared with the local PCR value (0009).

Claim 3. Boyle does not disclose, but Oguz discloses
wherein the processor is configured to determine the host data access rate for the additional VBR data by: 
determining an amount of data within the VBR stream associated with a time interval between a first PCR and a second PCR of the VBR stream (e.g., a duration of time DTS.sub.L1 -T.sub.e is different from a duration of time DTS.sub.F2 -PCR.sub.e2 minus one video frame (presentation) interval, col 12:40-50); and
estimating the host data access rate for the additional VBR data based on the amount of data and the time interval between the first PCR and the second PCR (e.g., DTS.sub.L1 is the DTS at the end of the first clip and indicates the time at which the video decoder buffer is emptied of video data from the first clip, T.sub.e is the time at which the last video frame's data is finished being loaded into the video decoder buffer, DTS.sub.F2 is the DTS of the first frame of the second clip, and PCR.sub.e2 is the PCR of the second clip extrapolated from the value of the most recent received genuine PCR record, to the first byte of the picture header sync word of the first video frame in the clip to start.  The extrapolation adjusts this most recently received genuine PCR record value, col 1245-65; MPEG scaling program … bit-rate adjustment via video quality alteration for services with limited resources, col 8:17-37; the splicing procedure adjusts content of the first clip near the end frame of the first clip and adjusts content of the second clip near the in point in order to reduce presentation discontinuity, col 12:1-15 Fig. 3).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the receiving and storing program data with VBR adjusting with PCR values as disclosed by Boyle, with Oguz, providing the benefit of to schedule in advance video file server resources for the real-time streaming of the MPEG coded video (see Oguz, col 7:50-54) for processing and storage of compressed visual data for bit rate reduction (see col 1:8-10), to provide an improved bit rate control for producing reduced-quality MPEG coded video from original quality MPEG coded video (col 3:59-67).

Claim 5. Boyle does not disclose, but Oguz discloses wherein the processor is configured to the determine the amount of data based on logical block addresses associated with the VBR data stream (e.g., current logical block number is updated with the block address, col 35:10-20)

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the receiving and storing program data with VBR adjusting with PCR values as disclosed by Boyle, with Oguz, providing the benefit of to schedule in advance video file server resources for the real-time streaming of the MPEG coded video (see Oguz, col 7:50-54) for processing and storage of compressed visual data for bit rate reduction (see col 1:8-10), to provide an improved bit rate control for producing reduced-quality MPEG coded video from original quality MPEG coded video (col 3:59-67).

Claim 10. Boyle discloses A method for use with a data storage device comprising non-volatile memory (NVM) (e.g., A/V receiver, 0020 Fig. 1; receiving and storing program data, 0012; storage device 8, 0020 Fig. 1), comprising:

for reading variable bit rate (VBR) data from the NVM (e.g., if the user selected a "live" program the control signal, 0028 Fig. 1);

executing the read commands to transfer the VBR data from the NVM to the host as a VBR data stream (e.g., the storage device 8 plays back the transport stream into the decoder 10, 0023; the controller 20 controls a variable rate with which the program data is read from the storage device 8 and therefore controls the rate at which the decoder 10 receives the program data, 0034, Fig. 2);

identifying clock synchronization values within the VBR data stream (e.g., the PCR value of the data packet is compared with the local PCR value, which is driven by a STC with nominally the same frequency (i.e., 27 MHz).  The difference in these PCR values (the PCR phase error) thereby allows the MPEG decoder to properly synchronized its STC to the STC of the MPEG encoder for a selected series of data packets, thereby duplicating the same frame rate used at the MPEG encoder with the frame rate generated at the MPEG decoder, 0009); and
predicting a host data access rate for additional VBR data, the prediction based, in part, on the clock synchronization values (e.g., for deferred presentation, timing information is particularly critical for the decoder in order to properly play back the program, 0010; transport stream includes program data that is encoded and that represents at least one program to be presented to a user.. deferred presentation, 0037; adjusts the variable rate with which the transport stream is read from the storage device 8, 0041).

Boyle does not disclose, but Oguz discloses
	obtaining read commands from a host (e.g., Client requests for real-time video are placed in client play lists 31 in order to schedule in advance video file server resources for the real-time streaming of the MPEG coded video, col 7:50-60);
	not yet requested by the host (e.g., accesses a client play list in advance of the time to begin streaming MPEG coded video from a clip, and sends a video prefetch command to a storage controller 35 in the data storage system 26, col 7:50-67)

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the receiving and storing program data with VBR adjusting with PCR values as disclosed by Boyle, with Oguz, providing the benefit of to schedule in advance video file server resources for the real-time streaming of the MPEG coded video (see Oguz, col 7:50-54) for processing and storage of compressed visual data for bit rate reduction (see col 1:8-10), to provide an improved bit rate control for producing reduced-quality MPEG coded video from original quality MPEG coded video (col 3:59-67).

Boyle and Oguz does not disclose, but Hoang discloses

	Predicted  (e.g.,   failure prediction , 0035, 0038; Many of these operations are commanded by the host processor 116, 0030; The timer 128 provides timing information 280 that may be used in creating the real usage model 290, 0038; The equation may be constructed using a curve-fitting technique using the data collected over time, 0045; computes the operation rate and/or the operation frequency using the timing information, 0054).
	Controlling at least one NVM background operation based on the predicted host data access rate (e.g., The power management module 950 may perform control functions on the NAND flash array 960 to adapt the behavior of the subsystem to enhance the useful life of the NAND flash array 960 based on the analysis carried out by the environmental processor 920., 0067; the learning and update module 1020 may detect a significant deviation from the normal power profile and this information may be useful to control the power management module 950 to generate appropriate commands to the NAND flash array 960, 0071; The SSD operations may include at least one of garbage collection, … 0039;  new behavior model. These operations may include the frequency of wear leveling or garbage collection, 0093).
	read and; detecting a read failure within the VBR data (e.g.,  read error rate, 0066;  statistics (e.g., average number of writes/read/erasures/over a timing unit) of the SSD operations may be collected. … usage model, 0040)

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the receiving and storing program data with VBR adjusting with PCR values as disclosed by Boyle, with Oguz, with Hoang, providing the benefit of to lengthen or maximize the lifespan of the SSD … created from usage profile (see Hoang, 0038, 0060) The real usage model allows the system to learn about the actual environment and actual usage of the SSD. The set of optimal SSD operations therefore reflect more accurate optimization (0061).

Boyle and Oguz and Hoang does not disclose, but IDE discloses
	a complexity level of an error correction code (ECC) processing flow applied in response to the detected read failure within the VBR data (e.g.,  sequencer 21 may cause the memory chip 30 subject to the diagnosis read to use the specified value included in the setting information as a read voltage in the read operation… a method of variable code rate is adopted as the encoding method of the ECC encoder 13, code rate information may be included in the setting information. The ECC decoder 22 may perform the decoding using the code rate information included in the setting information., 0093-0094;  execute the diagnosis read for all the data stored in the storage area , 0095).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the receiving and storing program data with VBR adjusting with PCR values as disclosed by Boyle, with Oguz, with Hoang, with Ide providing the benefit of  performs various maintenance operations on the semiconductor memory in order to prevent, for example, a data loss (see IDE, 0003).

Claim 11 is rejected for reasons similar to claim 2 (see above).
Claim 12 is rejected for reasons similar to claim 3 (see above).

Claim 19. Boyle discloses An apparatus for use with a non-volatile memory (NVM) (e.g., A/V receiver, 0020 Fig. 1; receiving and storing program data, 0012; storage device 8, 0020 Fig. 1), comprising:

for reading variable bit rate (VBR) data from the NVM (e.g., if the user selected a "live" program the control signal, 0028 Fig. 1);

means for transferring the VBR data from the NVM to the host as a VBR data stream (e.g., the storage device 8 plays back the transport stream into the decoder 10, 0023; the controller 20 controls a variable rate with which the program data is read from the storage device 8 and therefore controls the rate at which the decoder 10 receives the program data, 0034, Fig. 2);

means for identifying playback clock values within the VBR data stream (e.g., the PCR value of the data packet is compared with the local PCR value, which is driven by a STC with nominally the same frequency (i.e., 27 MHz).  The difference in these PCR values (the PCR phase error) thereby allows the MPEG decoder to properly synchronized its STC to the STC of the MPEG encoder for a selected series of data packets, thereby duplicating the same frame rate used at the MPEG encoder with the frame rate generated at the MPEG decoder, 0009); 

a host data access rate for additional VBR data based, in part, on the playback clock values (e.g., for deferred presentation, timing information is particularly critical for the decoder in order to properly play back the program, 0010; transport stream includes program data that is encoded and that represents at least one program to be presented to a user.. deferred presentation, 0037; adjusts the variable rate with which the transport stream is read from the storage device 8, 0041).

Boyle does not disclose, but Oguz discloses
	means for obtaining read commands from a host (e.g., Client requests for real-time video are placed in client play lists 31 in order to schedule in advance video file server resources for the real-time streaming of the MPEG coded video, col 7:50-60);
	not yet requested by the host (e.g., accesses a client play list in advance of the time to begin streaming MPEG coded video from a clip, and sends a video prefetch command to a storage controller 35 in the data storage system 26, col 7:50-67)

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the receiving and storing program data with VBR adjusting with PCR values as disclosed by Boyle, with Oguz, providing the benefit of to schedule in advance video file server resources for the real-time streaming of the MPEG coded video (see Oguz, col 7:50-54) for processing and storage of compressed visual data for bit rate reduction (see col 1:8-10), to provide an improved bit rate control for producing reduced-quality MPEG coded video from original quality MPEG coded video (col 3:59-67).

Boyle and Oguz does not disclose, but Hoang discloses
	means for predicting  (e.g.,   failure prediction , 0035, 0038; Many of these operations are commanded by the host processor 116, 0030; The timer 128 provides timing information 280 that may be used in creating the real usage model 290, 0038; The equation may be constructed using a curve-fitting technique using the data collected over time, 0045; computes the operation rate and/or the operation frequency using the timing information, 0054); and 
	means for controlling at least one NVM background operation based on the predicted host data access rate (e.g., The power management module 950 may perform control functions on the NAND flash array 960 to adapt the behavior of the subsystem to enhance the useful life of the NAND flash array 960 based on the analysis carried out by the environmental processor 920., 0067; the learning and update module 1020 may detect a significant deviation from the normal power profile and this information may be useful to control the power management module 950 to generate appropriate commands to the NAND flash array 960, 0071; The SSD operations may include at least one of garbage collection, … 0039;  new behavior model. These operations may include the frequency of wear leveling or garbage collection, 0093).
	means for reading the VBR data from the NVM; means for detecting a read failure within the VBR data (e.g.,  read error rate, 0066;  statistics (e.g., average number of writes/read/erasures/over a timing unit) of the SSD operations may be collected. … usage model, 0040)

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the receiving and storing program data with VBR adjusting with PCR values as disclosed by Boyle, with Oguz, with Hoang, providing the benefit of to lengthen or maximize the lifespan of the SSD … created from usage profile (see Hoang, 0038, 0060) The real usage model allows the system to learn about the actual environment and actual usage of the SSD. The set of optimal SSD operations therefore reflect more accurate optimization (0061).

Boyle and Oguz and Hoang does not disclose, but IDE discloses
	a complexity level of an error correction code (ECC) processing flow applied in response to the detected read failure within the VBR data (e.g.,  sequencer 21 may cause the memory chip 30 subject to the diagnosis read to use the specified value included in the setting information as a read voltage in the read operation… a method of variable code rate is adopted as the encoding method of the ECC encoder 13, code rate information may be included in the setting information. The ECC decoder 22 may perform the decoding using the code rate information included in the setting information., 0093-0094;  execute the diagnosis read for all the data stored in the storage area , 0095).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the receiving and storing program data with VBR adjusting with PCR values as disclosed by Boyle, with Oguz, with Hoang, with Ide providing the benefit of  performs various maintenance operations on the semiconductor memory in order to prevent, for example, a data loss (see IDE, 0003).

Claims 6, 7, 14, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Boyle (US 20030223735) and in view of Oguz (US 6937770) and Hoang (cited above), Ide (cited above) and further in view of Keller (US 7023924)

Claim 6. Boyle in view of Oguz and Hoang and Ide does not disclose, but Keller discloses 
	wherein the first PCR is within a first portion of the VBR data requested by the host in a first read access request received by the data storage controller and wherein the second PCR is within a second portion of the VBR data not yet requested by the host (e.g., end of a first clip to the beginning of a second clip, there will be a problem of video buffer management if a duration of time DTS.sub.L1-T.sub.e is different from a duration of time DTS.sub.F2-PCR.sub.e2 minus one video frame (presentation) interval, col 10:35-60; in combination with Boyle’s disclosure of deferred presentation at a later time, 0037).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the receiving and storing program data with VBR adjusting with PCR values as disclosed by Boyle, with Oguz, and Hoang and Ide with Keller providing the benefit of to provide a pause and resume function that delivers a valid  MPEG data stream without video buffer underflow or overflow.  Therefore, decoder synchronization is maintained and objectionable artifacts are avoided regardless of decoder performance (see Keller col 2:40-45).

Claim 7. Boyle in view of Oguz and Hoang and Ide does not disclose, but Keller discloses 
	wherein the processor is further configured to determine the amount of data based on logical block addresses associated with the first PCR and the second PCR using read look ahead (RLA) (e.g., client may browse through the reduced-quality MPEG file to select in-points and out-points of clips to be spliced., col 7:20-25).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the receiving and storing program data with VBR adjusting with PCR values as disclosed by Boyle, with Oguz, and Hoang and Ide with Keller providing the benefit of to provide a pause and resume function that delivers a valid  MPEG data stream without video buffer underflow or overflow.  Therefore, decoder synchronization is maintained and objectionable artifacts are avoided regardless of decoder performance (see Keller col 2:40-45).

Claim 14 is rejected for reasons similar to claim 6 (see above).
Claim 15 is rejected for reasons similar to claim 7 (see above).

Claims 9, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Boyle (US 20030223735) and in view of Oguz (US 6937770) and further in view of Hoang (US 20140181363) and IDE (US 20180276073) and Sheperek (US 20190355426)

Claim 9. Boyle discloses wherein the data storage memory is a non- volatile memory (NVM) (e.g., a storage device 8 (HDD), 0020).
and wherein the processor is further configured to control one or more of: b) an amount of read look ahead RLA used for cache operations;; and (e.g., The controller 20 in accordance with the present invention monitors the fill level of the memory 24 and controls the storage device 8 to maintain the fill level of the memory 24 between the upper fill level and the lower fill level, 0034; The procedure monitors the current fill level of the memory 24 and adjusts the variable rate with which the transport stream is read from the storage device 8., 0041).

Boyle and Oguz does not disclose, but Hoang discloses
	based on the predicted host data access rate  (e.g.,   failure prediction , 0035, 0038; Many of these operations are commanded by the host processor 116, 0030; The timer 128 provides timing information 280 that may be used in creating the real usage model 290, 0038; The equation may be constructed using a curve-fitting technique using the data collected over time, 0045; computes the operation rate and/or the operation frequency using the timing information, 0054).
	
	c) transfer random access memory (TRAM) operations (e.g., usage processor 122 … RAM, 0034).
	d) a sharing or subdivision of resources for storage and computations (e.g., adaptive wear leveling is to change adaptively the window size of a block of logical addresses , 0088).
	
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the receiving and storing program data with VBR adjusting with PCR values as disclosed by Boyle, with Oguz, with Hoang, providing the benefit of to lengthen or maximize the lifespan of the SSD … created from usage profile (see Hoang, 0038, 0060) The real usage model allows the system to learn about the actual environment and actual usage of the SSD. The set of optimal SSD operations therefore reflect more accurate optimization (0061).

Boyle and Oguz, Hoang, and Ide does not disclose, but Sheperek discloses

	a) a read trim operation (e.g., the memory system can use read level voltages (e.g., read trims) , 0013).
	
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the receiving and storing program data with VBR adjusting with PCR values as disclosed by Boyle, with Oguz, with Hoang, and Ide, with Sheperek, providing the benefit of for dynamically and continuously calibrating processing levels (e.g., read levels). A memory system can be a storage system, such as a solid-state drive (SSD). In some embodiments, the memory system is a hybrid memory/storage system (see Sheperek, 0012).

Claim 17 is rejected for reasons similar to claim 9 (see above).

Claims 22, 24 and 26 is rejected under 35 U.S.C. 103 as being unpatentable over Boyle (US 20030223735) and in view of Oguz (US 6937770) and further in view of Hoang (US 20140181363) and IDE (US 20180276073) and Schneider (US 20190121417)

Claim 22.  Boyle does not disclose, but Oguz discloses
	Image recognition (e.g.,  MPEG coded video, col 43, 25-30).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the receiving and storing program data with VBR adjusting with PCR values as disclosed by Boyle, with Oguz, providing the benefit of to schedule in advance video file server resources for the real-time streaming of the MPEG coded video (see Oguz, col 7:50-54) for processing and storage of compressed visual data for bit rate reduction (see col 1:8-10), to provide an improved bit rate control for producing reduced-quality MPEG coded video from original quality MPEG coded video (col 3:59-67).

Boyle and Oguz does not disclose, but Hoang discloses
	wherein the processor is further configured to control a machine learning operation based on the predicted host data rate (e.g., learning and update module 1020…  to generate appropriate commands to the NAND flash array 960, 0071; usage processor 122 may perform operations that are related to the real usage model including creating the real usage model, failure prediction and/or analysis, 0035).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the receiving and storing program data with VBR adjusting with PCR values as disclosed by Boyle, with Oguz, with Hoang, providing the benefit of to lengthen or maximize the lifespan of the SSD … created from usage profile (see Hoang, 0038, 0060) The real usage model allows the system to learn about the actual environment and actual usage of the SSD. The set of optimal SSD operations therefore reflect more accurate optimization (0061).

Boyle and Oguz and Hoang and Ide does not disclose, but Schneider discloses
	 to devote a first amount of processing resources to the image recognition operation in response to the predicted host data rate exceeding a threshold and to devote a second, different amount of processing resources to the image recognition operation in response to the predicted host data rate not exceeding the threshold (e.g.,  interface to a high speed input/output subsystem that is configured to render or manipulate graphics images, graphics frames, videos, or the like, to be displayed to a user of the computing device 100., 0021; two speeds may be defined for the high performance interconnect, one at 25 GT/s and 32 GT/s, based on the characteristics determined for the channel (e.g., during link training), 0047;  the host is to operate at a higher speed to accommodate these higher data rates. , 0050; for power consumption reasons, the PCIe link is set into a low power idles state (e.g. L1.2) in times where no data is to be transferred, 0060; data rate-adaptive link speed to be used effectively…, 0064; This predicted data rate may be utilized then to determine the link speed to be applied on the link to transfer this data from the modem to the host processor. For instance, threshold data rate values may be defined and associated with supported link speeds of the device. Accordingly, in such examples, determining that a predicted data rate falls at, above, or below a defined threshold may cause an example speed change block to determine that a particular one of the supported link speeds is to be applied to an upcoming link data transfer based on the predicted data rate, 0067).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the receiving and storing program data with VBR adjusting with PCR values as disclosed by Boyle, with Oguz, with Hoang, and Ide and Schneider, providing the benefit of Such a scheme helps to save power at the PCIe link as it is being activated only for short periods corresponding to actual high-volume data transfers relative to the longer, low-power aggregation period (see Schneider, 0050) allow the link speed to be adaptively tuned to most efficiently transmit the amount of data observed and/or predicted as needing to be sent over the link 520. (0057).

Claim 26. Boyle and Oguz does not disclose, but Hoang discloses
	by being configured to compare the predicted host data access rate to a threshold and select: (e.g., learning and update module 1020…  to generate appropriate commands to the NAND flash array 960, 0071; usage processor 122 may perform operations that are related to the real usage model including creating the real usage model, failure prediction and/or analysis, 0035;  for failure prediction or behavior adaptation… threshold , 0043).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the receiving and storing program data with VBR adjusting with PCR values as disclosed by Boyle, with Oguz, with Hoang, providing the benefit of to lengthen or maximize the lifespan of the SSD … created from usage profile (see Hoang, 0038, 0060) The real usage model allows the system to learn about the actual environment and actual usage of the SSD. The set of optimal SSD operations therefore reflect more accurate optimization (0061).

Boyle and Oguz and Hoang does not disclose, but IDE discloses
	wherein the processor is further configured to control the complexity level of the ECC processing flow (e.g.,  sequencer 21 may cause the memory chip 30 subject to the diagnosis read to use the specified value included in the setting information as a read voltage in the read operation… a method of variable code rate is adopted as the encoding method of the ECC encoder 13, code rate information may be included in the setting information. The ECC decoder 22 may perform the decoding using the code rate information included in the setting information., 0093-0094;  execute the diagnosis read for all the data stored in the storage area , 0095).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the receiving and storing program data with VBR adjusting with PCR values as disclosed by Boyle, with Oguz, with Hoang, with Ide providing the benefit of  performs various maintenance operations on the semiconductor memory in order to prevent, for example, a data loss (see IDE, 0003).

Boyle and Oguz and Hoang and Ide does not disclose, but Schneider discloses
		 (a) a first ECC processing flow during intervals of time when the predicted host data access rate is below a threshold, and (b) a second, different ECC processing flow during intervals of time when the predicted host data access rate is not below the threshold, wherein the first ECC processing flow is a more complex ECC processing flow than the second ECC processing flow (e.g.,  interface to a high speed input/output subsystem that is configured to render or manipulate graphics images, graphics frames, videos, or the like, to be displayed to a user of the computing device 100., 0021; two speeds may be defined for the high performance interconnect, one at 25 GT/s and 32 GT/s, based on the characteristics determined for the channel (e.g., during link training), 0047;  the host is to operate at a higher speed to accommodate these higher data rates. , 0050; for power consumption reasons, the PCIe link is set into a low power idles state (e.g. L1.2) in times where no data is to be transferred, 0060; data rate-adaptive link speed to be used effectively…, 0064; This predicted data rate may be utilized then to determine the link speed to be applied on the link to transfer this data from the modem to the host processor. For instance, threshold data rate values may be defined and associated with supported link speeds of the device. Accordingly, in such examples, determining that a predicted data rate falls at, above, or below a defined threshold may cause an example speed change block to determine that a particular one of the supported link speeds is to be applied to an upcoming link data transfer based on the predicted data rate, 0067).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the receiving and storing program data with VBR adjusting with PCR values as disclosed by Boyle, with Oguz, with Hoang, and Ide, and Schneider, providing the benefit of Such a scheme helps to save power at the PCIe link as it is being activated only for short periods corresponding to actual high-volume data transfers relative to the longer, low-power aggregation period (see Schneider, 0050) allow the link speed to be adaptively tuned to most efficiently transmit the amount of data observed and/or predicted as needing to be sent over the link 520. (0057).

Claim 24 is rejected for reasons similar to claim 22 (see above).


Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Boyle (US 20030223735) and in view of Oguz (US 6937770), and Hoang (cited above) and IDE (cited above), and in view of Kachare (US 20180300084) and Dodson (US 20140304573)

Claim 18. Boyle in view of Oguz and Hoang and Ide does not disclose, but Kachare discloses
 	further comprising comparing the predicted host data access rate to a threshold and  … during intervals of time when the predicted host read access rate is below the threshold and … during intervals of time when the predicted host read access rate is not below the threshold (e.g., comparing the average rate against a threshold; detecting that the average rate falls below the threshold indicating an opening of an opportunity window; providing hints for the opportunity window; and determining whether to perform pending or imminent background operations during the opportunity window., 0005).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the receiving and storing program data with VBR adjusting with PCR values as disclosed by Boyle, with Oguz, and Hoang and Ide’s disclosure of complexity (as shown in the rejection of claim 10 above), with Kachare, providing the benefit of to a system and method for providing opportunity window hints for performing background operations in an SSD (see Kachare, 0002) providing hints for the opportunity window; and determining whether to perform pending or imminent background operations during the opportunity window (0005).

Boyle and Oguz, Hoang, and Ide and Kachare does not disclose, but Dodson discloses
	Wherein controlling the complexity level of the ECC processing flow comprises; wherein a complexity level of the first ECC processing flow is greater than a complexity level of the second ECC processing flow (e.g. read memory access requests for which posted error detection processing is inhibited only by the buffered data path including ECC check circuit 312 and data buffers 314, and, if scheduling permits, routes data associated with read memory access requests for which posted error detection processing is enabled via both the buffered data path and fast path 316., 0034; disclosed buffered data path is equivalent to claimed first flow where complexity path that is greater).

(a) selecting a first ECC processing flow; (b) selecting a second different ECC processing flow (e.g., Each of read channels 310a, 310b further includes a fast path 316a, 316b by which selected data granules read from the associated one of system memories 140a, 140b are also permitted to bypass ECC check circuit 312a, 312b in order to decrease memory access latency, 0033).
		
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the receiving and storing program data with VBR adjusting with PCR values as disclosed by Boyle, with Oguz, with Hoang, and Ide’s disclosure of complexity (as shown in the rejection of claim 10 above),, and Kachare with Dodson, providing the benefit of to decreasing effective data access latency by varying the timing of error detection processing in a memory subsystem of a data processing system. In other aspects, the present invention relates to improving utilizing of processing resources by speculatively finishing instructions associated with high latency operations (see Dodson, 0001)

Claims 30 is rejected under 35 U.S.C. 103 as being unpatentable over Boyle (US 20030223735) and in view of Oguz (US 6937770), and Hoang (cited above) and IDE (cited above), and in view of Kachare (cited above), and Dodson (US 20140304573) and Ahn (cited above)

Claim 30. Boyle and Oguz and Hoang and Ide, Kachare and Dodson does not disclose, but Ahn discloses
		(a) selecting a fast fail as the first ECC processing flow and (b) selecting an ECC processing flow configured to both detect and correct errors as the second ECC processing flow (e.g.,  the ECC unit 138 may perform error correction decoding on the data which is read from the nonvolatile memory device 150, determine whether the error correction decoding is successfully performed, output an instruction signal, e.g., an error correction success or fail signal, according to the determination result, and correct an error bit of the read data using a parity bit generated during an ECC encoding process. In this case, when the number of error bits occurs greater than a correctable error bit limit, the ECC unit 138 cannot correct the error bits and may output an error correction fail signal corresponding to the fact that the error bits cannot be corrected, 0032).
		It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the receiving and storing program data with VBR adjusting with PCR values as disclosed by Boyle, with Oguz, with Hoang, and Ide, and Kachare, and Dodson, with Ahn providing the benefit of the ECC unit 138 may detect and correct an error included in the data which is read from the nonvolatile memory device 150 (see Ahn, 0032).


Claims 27 is rejected under 35 U.S.C. 103 as being unpatentable over Boyle (US 20030223735) and in view of Oguz (US 6937770) and further in view of Hoang (US 20140181363) and IDE (US 20180276073) and Schneider (US 20190121417) and Ahn (US 20200395066)

Claim 27. Boyle and Oguz and Hoang and Ide and Schneider does not disclose, but Ahn discloses
		wherein the processor is further configured to (a) select a fast fail as the first ECC processing flow and to (b) select an ECC processing flow configured to both detect and correct errors as the second ECC processing flow (e.g.,  the ECC unit 138 may perform error correction decoding on the data which is read from the nonvolatile memory device 150, determine whether the error correction decoding is successfully performed, output an instruction signal, e.g., an error correction success or fail signal, according to the determination result, and correct an error bit of the read data using a parity bit generated during an ECC encoding process. In this case, when the number of error bits occurs greater than a correctable error bit limit, the ECC unit 138 cannot correct the error bits and may output an error correction fail signal corresponding to the fact that the error bits cannot be corrected, 0032).
		
		It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the receiving and storing program data with VBR adjusting with PCR values as disclosed by Boyle, with Oguz, with Hoang, and Ide, and Schneider, with Ahn providing the benefit of the ECC unit 138 may detect and correct an error included in the data which is read from the nonvolatile memory device 150 (see Ahn, 0032).

Claims 28, 29 are rejected under 35 U.S.C. 103 as being unpatentable over Boyle (US 20030223735) and in view of Oguz (US 6937770) and further in view of Hoang (US 20140181363) and IDE (US 20180276073) and Kachare (US 20180300084)

Claim 28. Boyle and Oguz and Hoang and Ide does not disclose, but Kachare discloses
		wherein the processor is further configured to: (a) decrease an amount of processing bandwidth devoted to a read scrub background operation performed by the processor, in response to the predicted host data access rate being higher than a threshold, and (b) increase the amount of processing bandwidth devoted to the read scrub background operation, in response to the predicted host data access rate not being higher than the threshold. (e.g., A host read rate is also herein referred to as a host read bandwidth. The host interface layer 122 periodically checks the host read rate against a threshold (i.e., a host read rate threshold). The host read rate threshold can be programmable via a command received from the host 110. When the host read rate falls below the host read rate threshold, the host interface layer 122 considers that a background operations opportunity window is open. When the host read rate crosses above the host read rate threshold, the host interface layer 122 considers that the background operations opportunity window is closed., 0024;  During the background operations opportunity window, the FTL 123 can perform all or some of the background operations as long as the opportunity window remains open. When the opportunity window closes, the FTL 123 can halt or scale down the active background operations to minimize the impact to the subsequent host I/O performance 0026; recycling… window, 0038-0039; disclosed recycling and background operations are similar to claimed read scrub background operation).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the receiving and storing program data with VBR adjusting with PCR values as disclosed by Boyle, with Oguz, with Hoang, and Ide, and Kachare, providing the benefit of to a system and method for providing opportunity window hints for performing background operations in an SSD (see Kachare, 0002) providing hints for the opportunity window; and determining whether to perform pending or imminent background operations during the opportunity window (0005).

Claim 29. Boyle and Oguz and Hoang and Ide does not disclose, but Kachare discloses
		 (a) decreasing an amount of processing bandwidth devoted to a read scrub background operation performed by the processor, in response to the predicted host data access rate being higher than a threshold and (b) increasing the amount of processing bandwidth devoted to the read scrub background operation in response to the predicted host data access rate not being higher than the threshold (e.g., A host read rate is also herein referred to as a host read bandwidth. The host interface layer 122 periodically checks the host read rate against a threshold (i.e., a host read rate threshold). The host read rate threshold can be programmable via a command received from the host 110. When the host read rate falls below the host read rate threshold, the host interface layer 122 considers that a background operations opportunity window is open. When the host read rate crosses above the host read rate threshold, the host interface layer 122 considers that the background operations opportunity window is closed., 0024;  During the background operations opportunity window, the FTL 123 can perform all or some of the background operations as long as the opportunity window remains open. When the opportunity window closes, the FTL 123 can halt or scale down the active background operations to minimize the impact to the subsequent host I/O performance 0026; recycling… window, 0038-0039; disclosed recycling and background operations are similar to claimed read scrub background operation).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the receiving and storing program data with VBR adjusting with PCR values as disclosed by Boyle, with Oguz, with Hoang, and Ide, and Kachare, providing the benefit of to a system and method for providing opportunity window hints for performing background operations in an SSD (see Kachare, 0002) providing hints for the opportunity window; and determining whether to perform pending or imminent background operations during the opportunity window (0005).



Response to Arguments
Applicant's arguments filed 8/3/2022 have been fully considered but they are not persuasive. 
For claims 1, 10 and 19, Applicant argues that the cited references do not disclose the amended limitations.  These limitations are rejected in this Office Action.
For example, Boyle and Oguz and Hoang does not disclose, but IDE discloses
	a complexity level of an error correction code (ECC) processing flow applied in response to the detected read failure within the VBR data (e.g.,  sequencer 21 may cause the memory chip 30 subject to the diagnosis read to use the specified value included in the setting information as a read voltage in the read operation… a method of variable code rate is adopted as the encoding method of the ECC encoder 13, code rate information may be included in the setting information. The ECC decoder 22 may perform the decoding using the code rate information included in the setting information., 0093-0094;  execute the diagnosis read for all the data stored in the storage area , 0095).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the receiving and storing program data with VBR adjusting with PCR values as disclosed by Boyle, with Oguz, with Hoang, with Ide providing the benefit of  performs various maintenance operations on the semiconductor memory in order to prevent, for example, a data loss (see IDE, 0003).

	For claim 18, Applicant’s arguments for amended limitations are addressed in the rejection above.  Itoh is not relied upon herein (without prejudice).

	For claims 9 and 17, Applicant’s arguments for amended limitations are addressed in the rejection above.  Additionally, the Office notes the limitations recite “one or more of:”.
For claims 18 and 26, Applicant’s arguments for amended limitations are addressed in the rejection above.  
For claims 22 and 24, Applicant’s arguments for amended limitations are addressed in the rejection above.  
	Applicant’s arguments for amended dependent claims are based on dependency from their respective base independent claims 1, 10 and/or 19, addressed above.
	New claims 26-30 are rejected above.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM SAIN whose telephone number is (571)270-3555. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GAUTAM SAIN/Primary Examiner, Art Unit 2135